UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7058


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CARL REYNOLDS, a/k/a Karl Reynolds,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:95-cr-00071-1)


Submitted:    December 31, 2008             Decided:   January 27, 2009


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Reynolds, Appellant Pro Se.     John Lanier File, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl Reynolds appeals from the denial of his 18 U.S.C.

§ 3582(c)(2)      (2006)     motion     for   reduction        of    sentence.          On

appeal,    Reynolds     challenges      several      aspects        of   the    district

court’s opinion.        We affirm.

             Reynolds      was     eligible         to     benefit       from     recent

amendments to the Sentencing Guidelines which reduced the base

offense levels for offenses involving crack cocaine.                           He argues

first    that    the   district    court’s      sentencing          discretion     “lies

within the newly calculated Guideline range” and, therefore, the

court was bound to resentence him within his lower Guideline

range.     We review the district court’s denial of a motion under

§ 3582 for abuse of discretion.                See United States v. Goines,

357 F.3d 469, 478 (4th Cir. 2004).                  According to § 3582(c)(2),

if   a    defendant’s      sentencing    range       has    been     lowered      by   an

amendment to the Guidelines, the court “may” reduce the term of

imprisonment,      after    considering       the    factors       set   forth    in    18

U.S.C. § 3553 (2006).            Thus, Reynolds’ assertion is incorrect.

The court recognized that Reynolds was eligible for a reduction,

but found the § 3553(a) sentencing factors did not warrant such

a    decrease.         Because    the    district          court     understood        the

parameters of its discretion, the court did not err in failing

to give Reynolds a sentence within the lowered Guidelines range.



                                          2
            Next,          Reynolds      argues        that,     because          he   will      be

deported     upon       his     release,        the       district     court       incorrectly

determined       that      he   posed    a    danger       to   society.          In   imposing

sentence,       the   district        court     must      consider     the    need      for     the

sentence    “to       protect     the    public        from     further      crimes       of   the

defendant.”           18    U.S.C.      § 3553(a)(2)(C).              We     find      that     the

district    court       did     not     abuse       its    discretion        in    considering

whether     a    longer         sentence      would        protect     the        public       from

Reynolds.        Future crimes by Reynolds could affect the American

public,    either       indirectly       or     due    to     Reynolds’      reentry.           See

United States v. Wills, 476 F.3d 103, 108 (2d Cir. 2007).                                       The

district court was aware that Reynolds was being deported, and

we conclude that it was not an abuse of discretion to determine

that Reynolds still posed a risk to the public.

            Finally, Reynolds contends that he was not given the

amended Presentence Report (“PSR”) to review.                                In general, a

defendant is entitled to review any new evidence considered by

the district court in a § 3582 proceeding.                           See United States v.

Mueller, 168 F.3d 186, 189 (5th Cir. 1999).                                Any failure to

disclose the addendum is reviewed for harmless error; that is,

if the defendant can show that he was harmed by the denial of

the opportunity to review an amended PSR, the district court’s

failure to disclose it is an abuse of discretion.                                   Id.    Here,

Reynolds makes no attempt to show that he was harmed by any non-

                                                3
disclosure.      He does not assert that any of the facts laid out

in the district court’s opinion and relied upon in denying the

motion     (essentially,        his    prison        disciplinary         record)      were

incorrect.          Moreover,        the     amended        PSR     appears     to     have

recommended a sentence reduction, a suggestion that was rejected

by   the   district         court.         Thus,    Reynolds        cannot    show     that

disclosure would have aided him because (1) the negative aspects

of   the   PSR   are    undisputed      by       Reynolds    and    (2)   the    positive

aspects    of    the    PSR     were       rejected    by     the     district       court.

Accordingly, any failure by the district court to disclose the

amended PSR was not an abuse of discretion.

            Thus,      we     affirm   the       district     court’s        order.      We

dispense     with      oral    argument       because       the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             4